Citation Nr: 1812552	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected low back disability for the period prior to October 2013. 

2.  Entitlement to a rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity. 

3.  Entitlement to a rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity prior to July 31, 2013, and in excess of 40 percent, thereafter. 

4.  Entitlement to an effective date prior to April 1, 2011, for service-connected radiculopathy of the left lower extremity. 

5.  Entitlement to an effective date prior to April 1, 2011, for service-connected radiculopathy of the right lower extremity. 

6.  Entitlement to an effective date prior to April 1, 2011, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

7.  Entitlement to special monthly compensation (SMC) based on the loss of use of bilateral lower extremities under 38 U.S.C. § 1114(l).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to January 1959 and from October 1961to September 1962. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in August 2011 and November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was previously before the Board in December 2015.  At that time, the Board granted a rating of 20 percent, but no higher, for service-connected lower back disability prior to October 8, 2013, and a rating of 40 percent thereafter.  The Board remanded the issues of entitlement to increased ratings for a right knee disability, left knee disability, depression, bilateral lower extremity radiculopathy and bilateral hearing loss, entitlement to earlier effective dates for the grants of increased ratings for bilateral hearing loss and a left knee disability and the grant of service connection for depression, and entitlement to TDIU prior to December 4, 2014.  These issues were remanded in accordance with Manlincon v. 
West, in order to issue of statements of the case in order to address the Veteran's notice of disagreement with regard to those issues.  12 Vet. App. 238 (1999)

The Veteran appealed the rating of 20 percent, but no higher, for a service-connected low back disability prior to October 8, 2013, to the United States Court of Appeals for Veterans Claims (the Court).  In June 2017, the Court vacated the Board's decision with regard to the 20 percent rating and remanded the issue back to the Board. 

In January 2016 a statement of the case along with a rating decision granted an earlier effective date of April 1, 2011, for lower left extremity radiculopathy with an increased rating of 20 percent for the same issue.  It also granted an earlier effective date of April 1, 2011, for lower right extremity radiculopathy with an increased rating of 20 percent prior to July 31, 2013, and at 40 percent, thereafter, for the same issue.  The Veteran perfected appealed to the board for both the increased ratings and the earlier effective dates. 

The remaining issues that were remanded were addressed in a November 2017 statement of the case.  The Veteran did not perfect an appeal of those issues. 

The issue of entitlement to a TDIU, as explained in the December 2015 remand, is considered part and parcel to a claim for increased rating.  See Rice v. Shinseki, 22 Vet. App447, 453-54 (2009).  In this case the Veteran was granted a TDIU effective April 1, 2011, in a September 2017 rating decision.  The Veteran appealed the effective date in relation to his appeal to the issues of entitlement to earlier effective dates and increased ratings for radiculopathy of the bilateral lower extremities.  Therefore, the issue of entitlement to an earlier effective date than April 1, 2011, for a TDIU is before the Board. 

Additionally, the issue of entitlement to SMC for loss of use of the bilateral lower extremities is considered as part of the claims for increased ratings for radiculopathy of the bilateral lower extremities.  See Akles v. Derwinski, 1 Vet. App 118, 2121 (1991).  The Veteran and his representative expressly raised this issue in a January 2018 correspondence in relation to the issues of increased ratings for radiculopathy of the bilateral lower extremities.  Thus the issue is before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

On February 13, 2018, the Board was notified that the Veteran had died that same day.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


